         Case 1:19-cv-02112-ELH Document 13 Filed 06/22/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

SHEET METAL WORKERS LOCAL 100*
(BALTIMORE AREA) HEALTH AND  *
WELFARE FUND,                *
                             *
                Plaintiff,   *
                             *
            vs.              *      Civil Action No. ELH-19-2112
                             *
APPALACHIAN HEATING AND      *
COOLING, LLC,                *
                             *
                Defendant.   *
                             *
                ****************************

                           REPORT AND RECOMMENDATION

       This matter was referred to me on March 10, 2020, for a Report and Recommendation

regarding the Motion for Default Judgment (the “Motion”) (ECF No. 9). On July 18, 2019, the

Plaintiff, Sheet Metal Workers Local 100 (Baltimore Area) Health and Welfare Fund, filed a

Complaint alleging Defendant, Appalachian Heating and Cooling, LLC, failed to make required

employee fringe benefit contributions. ECF No. 1. Plaintiff’s Complaint set forth well supported

facts alleging Defendant was required to make these contributions for February, March, April, and

May 2019, yet failed to do so. The Complaint was served upon Defendant on July 23, 2019, and

returned executed on October 2, 2019. See ECF No. 7. Defendant filed a Suggestion of Bankruptcy

on August 27, 2019, which was withdrawn on September 20, 2019. ECF Nos. 5, 6.

       Defendant did not file an Answer or any other responsive pleading, and on October 16,

2019, Plaintiff filed the Motion with appropriate support. ECF No. 9. The Clerk entered a

Judgment by Default in accordance with Federal Rule of Civil Procedure 55(a) on October 17,

2019. ECF No. 10. Defendant did not file a response. The Motion is ripe for review and no hearing




                                               1
          Case 1:19-cv-02112-ELH Document 13 Filed 06/22/20 Page 2 of 2



is necessary. See Loc.R. 105.6 (D.Md. 2018). I have reviewed the motion and attachments, along

with the pleadings and docket in this case. I find that the Plaintiff has complied with Rule 55 in

requesting a default judgment. I find that the Complaint sets forth a valid basis for the alleged

violations, and those violations are well supported by the exhibits and affidavit of Claire M. Kratz.

The Complaint also sets forth a valid and enforceable basis for relief.

       Therefore, I recommend the Court adopt the findings in this Report and Recommendation

and GRANT Plaintiff Judgment by Default. I have reviewed Plaintiff’s requested damages, costs,

and attorneys’ fees and have determined they are fair and reasonable. See ECF No. 9 at 1.

Accordingly, I recommend the Court adopt the relief in Plaintiff’s Proposed Order (ECF No. 9-4).




_June 22, 2020_____________                           __________/s/_______________________
Date                                                  A. David Copperthite
                                                      United States Magistrate Judge




                                                 2
